 1   CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
 2   RUSSELL KOONIN, Fla. Bar No. 0474479
     Email: kooninr@sec.gov
 3   Attorneys for Plaintiff
     Securities and Exchange Commission
 4   801 Brickell Avenue, Suite 1800
     Miami, FL 33131
 5   Telephone: (305) 982-6300
     Facsimile: (305) 516-4154
 6
     LOCAL COUNSEL
 7   DONALD W. SEARLES, Cal. Bar No. 135705
     Email: searlesd@sec.gov
 8   U.S. Securities and Exchange Commission
     444 S. Flower St., Suite 900
 9   Los Angeles, CA 90071
     Telephone: (323) 965-3398
10   Facsimile: (213) 443-1904
11

12

13
                            UNITED STATES DISTRICT COURT

14
                    CENTRAL DISTRICT OF CALIFORNIA
                                       Case No.: 2:18-cv-10481-FMO-JC
15   SECURITIES AND EXCHANGE
     COMMISSION,                       FINAL JUDGMENT AS TO
16                                     DEFENDANT CLAUDE STEVEN
                 Plaintiff,            MOSLEY
17       vs.
     ROBERT “Lute” DAVIS, JR., et al.,
18
                       Defendants.
19

20
            The Securities and Exchange Commission having filed a Complaint and Defendant
21
     Claude Steven Mosley (“Mosley” or “Defendant”) having entered a general appearance;
22
     consented to the Court’s jurisdiction over Defendant and the subject matter of this action;
23
     consented to entry of this Final Judgment without admitting or denying the allegations of the
24

25   Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and waived

26   any right to appeal from this Final Judgment:
27                                                   I.
28                                                   1
                                 PERMANENT INJUNCTIVE RELIEF
 1

 2                                                    A.
 3                      Section 5 of the Securities Act of 1933 (“Securities Act”)
 4

 5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 6   permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C. §
 7   77e] by, directly or indirectly, in the absence of any applicable exemption:
 8
            (a)     Unless a registration statement is in effect as to a security, making use of any
 9
                    means or instruments of transportation or communication in interstate commerce
10
                    or of the mails to sell such security through the use or medium of any prospectus
11

12                  or otherwise;

13          (b)     Unless a registration statement is in effect as to a security, carrying or causing to

14                  be carried through the mails or in interstate commerce, by any means or
15
                    instruments of transportation, any such security for the purpose of sale or for
16
                    delivery after sale; or
17
            (c)     Making use of any means or instruments of transportation or communication in
18
                    interstate commerce or of the mails to offer to sell or offer to buy through the use
19

20                  or medium of any prospectus or otherwise any security, unless a registration

21                  statement has been filed with the Commission as to such security, or while the
22                  registration statement is the subject of a refusal order or stop order or (prior to the
23
                    effective date of the registration statement) any public proceeding or examination
24
                    under Section 8 of the Securities Act [15 U.S.C. § 77h].
25
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
26

27   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

28                                                     2
     receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
 1

 2   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

 3   participation with Defendant or with anyone described in (a).

 4
                                                     B.
 5
               Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)
 6

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
 8   permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
 9
     Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of any means or instrumentality of
10
     interstate commerce or of the mails and engaging in the business of effecting transactions in
11
     securities for the accounts of others, or inducing or effecting the purchase and sale of securities,
12

13   while not registered with the Commission in accordance with the provisions of Section 15(b) of

14   the Exchange Act, or while not associated with a broker-dealer that was so registered.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
16
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
17
     receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
18
     agents, servants, employees, and attorneys; and (b) other persons in active concert or
19
     participation with Defendant or with anyone described in (a).
20

21                                                   II.

22
                        DISGORGEMENT AND PREJUDGMENT INTEREST
23

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
25   liable for disgorgement of $627,698.98, representing profits gained as a result of the conduct
26
     alleged in the Complaint, together with prejudgment interest thereon in the amount of
27

28                                                    3
     $92,676.30, jointly and severally with Security Financial, LLC; and a civil penalty in the amount
 1

 2   of $100,000 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section

 3   21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3). Defendant shall satisfy this obligation by

 4   paying $820,375.28 to the Securities and Exchange Commission within 14 days after entry of
 5   this Final Judgment.
 6
            Defendant may transmit payment electronically to the Commission, which will provide
 7
     detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
 8
     from     a    bank      account     via    Pay.gov      through     the     SEC      website     at
 9

10   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

11   cashier’s check, or United States postal money order payable to the Securities and Exchange

12   Commission, which shall be delivered or mailed to
13
            Enterprise Services Center
14          Accounts Receivable Branch
            6500 South MacArthur Boulevard
15          Oklahoma City, OK 73169
16
     and shall be accompanied by a letter identifying the case title, civil action number, and name of
17
     this Court; Claude Steven Mosley as a defendant in this action; and specifying that payment is
18

19   made pursuant to this Final Judgment.

20          Defendant shall simultaneously transmit photocopies of evidence of payment and case
21   identifying information to the Commission’s counsel in this action. By making this payment,
22
     Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
23
     of the funds shall be returned to Defendant.
24
            The Commission may enforce the Court’s judgment for disgorgement and prejudgment
25

26   interest by moving for civil contempt (and/or through other collection procedures authorized by

27   law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

28                                                   4
     judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. Amounts collected
 1

 2   shall be applied first to disgorgement, then prejudgment interest, then civil penalty, until the

 3   disgorgement, prejudgment interest, and civil penalty amounts in this Final Judgment are fully

 4   satisfied; only then shall any amount be applied to post judgment interest. The Commission shall
 5   hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),
 6
     pending further order of the Court.
 7
            The Commission may propose a plan to distribute the Fund subject to the Court’s
 8
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
 9

10   provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002.           The Court shall retain

11   jurisdiction over the administration of any distribution of the Fund. If the Commission staff

12   determines that the Fund will not be distributed, the Commission shall send the funds paid
13
     pursuant to this Final Judgment to the United States Treasury.
14
            Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
15
     paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
16
     government for all purposes, including all tax purposes. To preserve the deterrent effect of the
17

18   civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

19   damages in any Related Investor Action based on Defendant’s payment of disgorgement in this
20   action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such
21
     compensatory damages award by the amount of any part of Defendant’s payment of a civil
22
     penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such
23
     a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty
24

25   Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

26   to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

27   not be deemed an additional civil penalty and shall not be deemed to change the amount of the
28                                                   5
     civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
 1

 2   Action” means a private damages action brought against Defendant by or on behalf of one or

 3   more investors based on substantially the same facts as alleged in the Complaint in this action.

 4
                                                     III.
 5
                                   INCORPORATION OF CONSENT
 6

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
 8   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
 9
     shall comply with all of the undertakings and agreements set forth therein.
10
                                                     IV.
11
                             BANKRUPTCY NONDISCHARGEABILITY
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

14   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

15   allegations in the complaint are true and admitted by Defendant, and further, any debt for
16
     disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
17
     Final Judgment or any other judgment, order, consent order, decree or settlement agreement
18
     entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
19
     securities laws or any regulation or order issued under such laws, as set forth in Section
20

21   523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

22
                                                      V.
23
                                   RETENTION OF JURISDICTION
24

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
26   retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
27

28                                                    6
                                                    VI.
 1

 2                                   RULE 54(b) CERTIFICATION

 3          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 4   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
 5

 6
     Dated: May 3, 2019
 7

 8                                                ___________/s/_________________________
                                                  FERNANDO M. OLGUIN
 9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   7
